                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

HUBERT SEATON                                  §

v.                                             §        CIVIL ACTION NO. 6:17cv35
TEXAS LEGISLATURE, ET AL.                      §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
              AND DENYING MOTION FOR RELIEF FROM JUDGMENT

       The Plaintiff Hubert Seaton, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§1983 complaining of alleged violations of his constitutional rights. This Court ordered that the case
be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.
       After the lawsuit was dismissed, Seaton filed a motion for reconsideration, which the

Magistrate Judge properly construed as a motion for relief from judgment under Fed. R. Civ. P.
60(b). See Evans v. Williams, 372 F.App’x 543, 2010 U.S. App. LEXIS 7295, 2010 WL 1404297

(5th Cir., April 8, 2010). The Magistrate Judge issued a Report recommending that the motion for

relief from judgment be denied. Seaton received a copy of this Report on February 1, 2019, but filed
no objections thereto; accordingly, he is barred from de novo review by the district judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from appellate
review of the unobjected-to factual findings and legal conclusions accepted and adopted by the

district court. Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc).
       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

                                                   1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
“clearly erroneous, abuse of discretion and contrary to law”). It is accordingly

        ORDERED that the Report of the Magistrate Judge (docket no. 13) is ADOPTED as the

opinion of the District Court. It is further
        ORDERED that the Plaintiff’s motion for relief from judgment (docket no. 12) is DENIED.

                 So ORDERED and SIGNED March 11, 2019.




                                                          ____________________________
                                                           Ron Clark, Senior District Judge




                                                 2
